Opinion by
William W. Portee, J.,
The issue tried in this case was not whether the name of D. E. Wolfe was put upon the note by another by authority, but whether Wolfe himself signed it. It seems to have been signed *515“D. E. Wolfe, per Beatty.” At first glance it would appear that the signature did not purport to be the original signature .of Wolfe. The direct testimony submitted on behalf of the plaintiff was, however, that the signature was in fact Wolfe’s own. The testimony for the defendant was that he did not sign the paper; that he did not procure the loan; and that the signature was not his. There was some evidence that the defendant, Wolfe, had been the owner of a store, of which he permitted Beatty, his father-in-law, to take charge. This did not tend to support the issue presented by the plaintiff, that the signature was Wolfe’s, but rather was it in contradiction, if it be regarded as evidence of authority given to another to sign the name to the note. Under these circumstances, we are of opinion that the learned judge erred in permitting the jury to determine whether the signature was put upon the note by authority. There was no sufficient evidence of authority. It was in contradiction of the plaintiff’s own theory and proof that the signature was original and genuine. The case must, therefore, be retried. The issue submitted to the juiy must-be limited to that presented by the evidence adduced. We sustain the third assignment of error without further discussion of the remaining assignments, the substance of most of which is not likely to appear upon a second trial, in which a more adequate and accurate statement of the issue and proofs will doubtless be submitted to the jury, as herein indicated.
The judgment is reversed and a venire facias de novo is awarded.